NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 19-2483
                                      ___________

                                      MU ING LIN
                                    a/k/a Mu Jing Lin
                                    a/k/a Mu Jin Lin,
                                                  Petitioner

                                             v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                          Respondent
                    ____________________________________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                              (Agency No. A077-340-396)
                         Immigration Judge: Daniel A. Meisner
                        ________________________________

             Submitted under Third Circuit L.A.R. 34.1(a) on January 16, 2020

           Before: JORDAN, GREENAWAY, JR., and KRAUSE, Circuit Judges.

                              (Opinion filed: May 13, 2021)


                                        OPINION *




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Petitioner Mu Ing Lin seeks review of the BIA’s denial of her motion to reopen her

immigration proceedings. We will deny the petition for review.

       Lin is a Chinese national. She was ordered removed by the BIA in 2006. But Lin

remained in the country and gave birth to twin U.S. citizen children. In 2018, she filed a

motion to reopen her case with the BIA, seeking cancellation of removal. By then, Lin had

plainly satisfied two eligibility criteria for cancellation that she had not at the time of her

initial removal order: She had accrued ten years of physical presence 1 and she had given

birth to qualifying U.S. citizen children. See 8 U.S.C. § 1229b(b)(1)(A), (D).

       Lin’s motion to reopen did not, however, demonstrate that she met the key criterion

for cancellation: that her removal would cause “exceptional and extremely unusual

hardship” to her U.S. citizen children. See id. § 1229b(b)(1)(D). Rather, while a motion

to reopen “must be accompanied by the appropriate application for relief and all supporting

documentation,” 8 C.F.R. § 1003.2(c)(1), Lin submitted no documentation related to her

two children besides their birth certificates. Thus, we are compelled to agree with the BIA

that Lin “vaguely assert[ed] in her motion, without reference to any evidence,” that her

children would suffer hardship and that these vague assertions were insufficient to clear

even the relatively low bar of prima facie eligibility. See AR 4 (citing Matter of L-O-G-,

21 I. & N. Dec. 413, 418 (BIA 1996)). We will therefore deny the petition for review.


       1
        The Government’s argument that Lin failed to accrue ten years of physical
presence is foreclosed by the Supreme Court’s recent decision in Niz-Chavez v. Garland,
593 U.S. ___, No. 19-863, 2021 WL 1676619, at *9 (Apr. 29, 2021).

                                              2